                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          TYLER DIVISION


ROYAL DOUGLAS ROBINSON, #02066342                  §

VS.                                                §                 CIVIL ACTION NO. 6:18cv207

CHARLES O. MEADOR, II, ET AL.                      §


ORDER DENYING TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        Plaintiff Royal Douglas Robinson, an inmate confined in the Texas prison system, proceeding

pro se and in forma pauperis, filed the above-styled and numbered civil rights lawsuit pursuant to 42

U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole Mitchell, who issued

a Report and Recommendation (Dkt. #41) concluding that Mr. Robinson’s motion for preliminary

injunctive relief and temporary restraining order (Dkt. #39) should be denied. Mr. Robinson has filed

objections.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Mr. Robinson, the court is of the opinion that the

findings and conclusions of the Magistrate Judge are correct, and the objections by Mr. Robinson are

without merit. The court, therefore, adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the court. It is accordingly

        ORDERED that the motion for preliminary injunctive relief and temporary restraining order

(Dkt. #39) is DENIED.


              .    SIGNED this the 17th day of June, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
